EXHIBIT 99.1 News from Great Lakes Dredge & Dock Corporation For further information contact: Mary Morrissey, Investor Relations 630-574-3467 Great Lakes Announces Changes to Board of Directors Oak Brook, Illinois – January 26, 2017 – Great Lakes Dredge & Dock Corporation (the “Company” or “Great Lakes”) (NASDAQ:GLDD), the largest provider of dredging services in the United States and a major provider of environmental and remediation services, today announced that Lawrence R. Dickerson and D. Michael Steuert have been appointed to the Board of Directors’ 2019 director class, effective January 24, 2017. Mr. Dickerson has been appointed to the Compensation Committee, and Mr. Steuert has been appointed to the Audit Committee. Mr. Dickerson spent 34 years at Diamond Offshore Drilling, Inc. (NYSE:DO), a deepwater oiland gas drilling contractor, where he served as President and Chief Executive Officer from 2008 until his retirement in 2014.Prior to his service as President and Chief Executive Officer, Mr. Dickerson served as Chief Financial Officer (CFO), during which he helped take the company public, and Chief Operating Officer, during which he gained substantial operating and commercial experience. In addition to being a seasoned executive, Mr. Dickerson has significant board experience.He has been a Member of the Board of Directors on the boards of Murphy Oil Corporation (MUR), a gas exploration and production company, and Oil States International (NYSE:OIS), an oilfield equipment services company, since 2014.Mr. Dickerson is on the Audit and Nominating and Governance Committees at Murphy Oil Corporation and on the Audit Committee at Oil States International.He was Chairman of the Board of Directors of Hercules Offshore, Inc. from 2015 to 2016, an offshore drilling company, and he also served on the Board of Directors of Global Industries, Ltd. from 2008 - 2012, (NASDAQ:GLBL), a subsea construction company that was sold to Technip in 2011. Mr. Steuert served as senior vice president (SVP) and CFO of Fluor Corporation (NYSE:FLR), one of the world’s largest publicly traded engineering, procurement, construction, maintenance, and project management companies, from 2001 until his retirement in 2012.Prior to his service at Fluor, Mr. Steuert served as SVP and CFO of Litton Industries Inc., a defense contractor acquired by Northrop Grumman Corporation in 2001, and as SVP and CFO of GenCorp Inc., now Aerojet Rocketdyne, a technology-based aerospace and defense company (NASDAQ:AJRD), from 1990 to 1999.Mr. Steuert started his career at TRW Inc. In addition to his extensive executive leadership experience, Mr. Steuert has substantial board experience.He has been a Member of the Board of Directors of LNG Ltd. (ASX: LNG) since 2015 and is a member of the Board’s Audit Committee and Chairman of its Risk Committee.He has been a Member of the Board of Directors of Weyerhaeuser Co. (NYSE:WY) since 2004 and is Chairman and Financial expert of the Audit Committee and is a member of the Corporate Responsibility and Governance Committee. Robert B. Uhler, P.E., Chairman of the Board, commented, “Larry and Mike bring a wealth of relevant valuable experience to the GLDD Board.I am confident each will contribute to the GLDD Board and to management’s goal of delivering long-term shareholder value for the Company.On behalf of the Board, I welcome both of them and look forward to working with them.” Mr. Uhler continued, “These appointments follow our previous announcements that Lasse Petterson and Ryan Levenson joined the Great Lakes Board in late December. The addition of these new directors reflects our commitment to Board refreshment and further strengthens our Board of Directors.” The Company also announced that current director Peter R. Deutsch has elected to withdraw his name from consideration for the Company’s slate of director nominees for the 2017 Annual Meeting.Mr. Deutsch will continue to serve on the Board until the expiration of his current term in May 2017. Mr. Uhler said, “On behalf of the entire Board, we thank Peter for his service and numerous contributions to the Company during his ten-year tenure on the Board. We wish Peter well in his future endeavors.” The Company Great Lakes Dredge & Dock Corporation (“Great Lakes” or the “Company”) is the largest provider of dredging services in the United States and the only U.S. dredging company with significant international operations. The Company is also a significant provider of environmental and remediation services on land and water.The Company employs civil, ocean and mechanical engineering staff in its estimating, production and project management functions.In its over 126-year history, the Company has never failed to complete a marine project. Great Lakes has a disciplined training program for engineers that ensures experienced-based performance as they advance through Company operations. Great Lakes also owns and operates the largest and most diverse fleet in the U.S. dredging industry, comprised of over 200 specialized vessels.
